1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     DAMIAN MICHAEL GONZALES,                         Case No. 3:18-cv-00058-MMD-VPC

10                                 Petitioner,                       ORDER
            v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14         Petitioner filed an unopposed motion for extension of time (first request) (ECF No.

15   13). Good cause appearing, it is ordered that the unopposed motion for extension of time

16   is granted. Petitioner will have through January 22, 2019, to file an amended petition.

17         DATED THIS 2nd day of October 2018.

18

19
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
